The offense is forgery; punishment fixed at confinement in the penitentiary for a period of two years.
The indictment is regular. A plea of guilty was entered. There is no complaint of the procedure. The court heard evidence, the sufficiency of which to show the appellant's guilt is challenged. This position cannot be sustained. See Doans v. State, 36 Tex.Crim. Rep.; Gipsom v. State,86 Tex. Crim. 364.
A plea of guilty having been entered, the inadequacy of the evidence to show guilt is not available unless it is such that it shows the accused to be innocent. Duncan v. State,86 Tex. Crim. 191; Grandberry v. State, 86 Tex.Crim. Rep.; Taylor v. State, 88 Tex.Crim. Rep.; Hardin v. State,88 Tex. Crim. 495; Connally v. State, 90 Tex. Crim. 285; Garcia v. State, 91 Tex.Crim. Rep..
The judgment is affirmed.
Affirmed. *Page 189